Citation Nr: 1032470	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Whether the Veteran appealed a May 2004 rating decision, 
which denied ratings higher than 10 percent for Haglund's 
deformity of the right and left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from October 1974 to 
April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran perfected his appeal regarding the application to 
reopen his service connection claim via VA Form 9, received in 
July 2007.  At that time, he requested DRO hearing, which was 
conducted in September 2008.  However, in December 2008, the 
Veteran submitted a second VA Form 9, pertaining to "Denial of 
SC for ddd, L5-S1, mild," on which the Veteran requested a BVA 
hearing at a local VA office before a member or members of the 
BVA, and stated that he would present evidence at the hearing.  
Such a hearing was never conducted or scheduled.  

On the VA Form 8, certification of appeal, the RO acknowledged 
that a hearing was requested, but noted that the request was 
withdrawn in lieu of a VA examination.  However, this is an 
apparent reference to an October 2007 conference report, in which 
the Veteran agreed that his hearing would be canceled "pending 
the outcome of his VA examination."  However, at that time, the 
only hearing request was for an RO hearing.  The December 2008 
request for a Board hearing was received well after the 
conference report, after the most recent November 2008 VA 
examination, and after the September 2008 RO hearing.  Clearly, 
the October 2007 withdrawal does not pertain to the request for a 
Travel Board hearing.  As such, the record before the Board 
indicates that there is an outstanding request for a Travel Board 
hearing.  

As evidence pertinent to the issue of whether the Veteran 
appealed a May 2004 rating decision that denied ratings higher 
than 10 percent for Haglund's deformity of the right and left 
foot may be produced at the hearing, adjudication of that matter 
is deferred.

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled in 
accordance with the docket number of his 
appeal.  The Veteran should be notified of 
the time and place to report for the 
scheduled hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


